DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “wherein the nebulizer outlet comprises a single integrated component.” The word “comprise” has various definitions, including “to be made up of” and “to include.” 1 It is unclear which definition of “comprise” is proper in the above limitation, since either would be applicable. The limitation could say that the nebulizer outlet as a whole is made up as single integrated component, or the limitation could say that the nebulizer outlet includes a single integrated component. This issue is made more troublesome by the earlier use of the word “comprising” in the preamble. For the purposes of examination, the claim limitation will be interpreted according to the second definition noted above, so as to be consistent with the preamble use of “comprising.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-15, 17, 18 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 5,868,322 [Loucks].

Regarding Claim 1:
Loucks teaches a nebuliser outlet (microtube (14)) comprising: 
an inlet end (Fig. 1a - right side) and an outlet end (Fig.1a - left side); and 
a first channel (Fig. 1b – channel through which (12) passes) and one or more second channels (Fig. 1b (18)) arranged between the inlet end and the outlet end (as shown in Fig. 1a); 
wherein the first channel is configured to receive a capillary (5:23-26); 
wherein the nebuliser outlet is configured such that gas received by the nebuliser outlet can pass to the outlet end via the one or more second channels (5:26-33); and 
wherein the nebuliser outlet comprises a single integrated component (Fig. 1 (14) is a single integral component). 

Regarding Claim 2:
Loucks teaches the nebuliser outlet of claim 1, but fails to specify that the nebuliser outlet is formed using an additive manufacturing process. This is a product-by-process limitation. See MPEP 2113.
Regarding the above noted product-by-process limitations, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the nebulizer outlet of Loucks. This is at least because the outlet of Loucks presents the same structure and performs the same function, but also because the instant specification states that the same nebulizer outlet can be formed by conventional subtractive manufacturing. Since the structure of Nebulizer Outlet of Loucks is the same as that of the claimed invention, the claimed invention is anticipated. See MPEP § 2113.

Regarding Claim 3:
Loucks teaches the nebuliser outlet of claim 1, but fails to teach that the nebuliser outlet is formed using Selective Laser Melting (SLM) or electron-beam additive manufacturing. This is a product-by-process limitation. See MPEP 2113.
Regarding the above noted product-by-process limitations, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the nebulizer outlet of Loucks. This is at least because the outlet of Loucks presents the same structure and performs the same function, but also because the instant specification states that the same nebulizer outlet can be formed by conventional subtractive manufacturing. Since the structure of Nebulizer Outlet of Loucks is the same as that of the claimed invention, the claimed invention is anticipated. See MPEP § 2113.

Regarding Claim 4:
Loucks teaches the nebuliser outlet of claim 1, wherein the nebuliser outlet is configured such that when a capillary is received by the first channel, gas provided to the nebuliser outlet can pass via the one or more second channels to the outlet end, and can nebulise liquid emitted by the capillary (4:1-17). 

Regarding Claim 5:
Loucks teaches the nebuliser outlet of claim 1, wherein the first channel and the one or more second channels converge at a convergence region within the nebuliser outlet (Fig. 1a (16)); and wherein the nebuliser outlet is configured such that when a capillary is installed in the first channel, the outlet of the capillary is arranged within or downstream of the convergence region (Fig. 1a – the outlet of (12) is downstream of the convergence region). 

Regarding Claim 6:
Loucks teaches the nebuliser outlet of claim 1, wherein the nebuliser outlet comprises an outlet aperture arranged at the outlet end (Fig. 1a – the outlet aperture is the opening through which (12) passes), and wherein the first channel is aligned with the outlet aperture (as shown in Fig. 1a); and 
wherein the nebuliser outlet is configured such that when a capillary is received by the first channel, the capillary is retained relative to the outlet aperture by the first channel (4:5-10, 5:20-26). 

Regarding Claim 7:
Loucks teaches the nebuliser outlet of claim 6, wherein: 
the outlet aperture has a first cross sectional area (Fig. 1a – at area where (22) can be inserted); 
at least part of the first channel has a second cross sectional area that is less than the first cross sectional area (in Fig. 1a (16), the first channel has a reduced cross section. This can also be seen in Fig. 1b.); and 
the nebuliser outlet is configured such that, when the capillary is installed in the nebuliser outlet, the outlet of the capillary is arranged downstream of the part of the first channel that has the second cross sectional area (as shown in Fig. 1a, wherein the outlet of (12) is downstream of the narrowed cross section of (16)).

Regarding Claim 8:
Loucks teaches the nebuliser outlet of claim 1, wherein the first channel comprises a funnel part arranged at the inlet end (Fig. 1a, funnel leading up to (16)). 

Regarding Claim 9:
Loucks teaches the nebuliser outlet of claim 1, wherein the one or more second channels comprise an annular channel or a segmented annular channel (Fig. 1b shows a segmented annular channel.The segments are defined by (20).). 

Regarding Claim 10:
Loucks teaches the nebuliser outlet of claim 1, further comprising one or more overhangs or protrusions arranged adjacent to an inlet or inlets to the one or more second channels (Fig. 1b (20)). 

Regarding Claim 11:
Loucks teaches a nebuliser comprising: the nebuliser outlet of claim 1; and 
a liquid capillary ((12)); 
wherein the liquid capillary is retained by the first channel (4:5-10, 5:20-26).  

Regarding Claim 13:
Loucks teaches the nebuliser of claim 11, wherein the nebuliser is configured such that, when the liquid capillary is installed in the nebuliser outlet, the distance between an outlet end of the capillary and the outlet end of the nebuliser outlet is adjustable (6:31-35).

Regarding Claim 14:
Loucks teaches the nebuliser of claim 11, wherein the liquid capillary comprises one or more protrusions configured to interfere with an inner wall of the first channel (Fig. 1b (20)). 
Regarding Claim 15:
Loucks teaches an ion source comprising the nebuliser of claim 11 (3:13-20). 

Regarding Claim 17:
Loucks teaches the ion source of claim 15, wherein the ion source comprises an Electrospray Ionisation (ESI) ion source, a Desorption Electrospray Ionisation (DESI) ion source, a Desorption Electro-Flow Focusing Ionisation (DEFFI) ion source, an impactor ion source, or an Atmospheric Pressure Chemical Ionisation (APCI) ion source (3:13-20).  

Regarding Claim 18:
Loucks teaches a method of nebulising a liquid, the method comprising using the nebuliser of claim 11 to nebulise a liquid (8:32-59).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Loucks.

Regarding Claim 12:
Loucks teaches the nebuliser of claim 11, but fails to teach that the nebuliser is configured such that the liquid capillary is removable from the nebuliser outlet. 
Making parts of structure separable is obvious whenever it would be considered at all desirable to separate the parts or obtain access to those sections enclosed by said parts. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In Loucks it would be desirable to make the capillary removeable from the nebulizer since this would facilitate replacing clogged capillaries. As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to make liquid capillary removeable from the nebulizer outlet since making the capillary separable would allow for the replacement and cleaning of said capillary.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Loucks in view of US 2011/0147576 A1 [Wouters].

Regarding Claim 16:
Loucks teaches the ion source of claim 15, but fails to teach that the source further comprises a voltage source configured to apply a voltage to the liquid capillary.
Wouters teaches an electrospray ion source (abstract) wherein a voltage source applies a voltage to the nozzle of a liquid capillary (para 54). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the voltage source of Wouters to apply an electrospray potential to a capillary nozzle of Loucks. One would have been motivated to do so since this would initiate electrospray of the liquid analyte.




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Comprise.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/comprise. Accessed 4 Apr. 2022.